Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in obvious combination, fails to teach or suggest the totality of the limitations of the independent claim.  In particular, the prior art fails to teach the structure of the water collecting cover portion having a drain hole arranged in front of the water collecting space to discharge the water collected in the water collecting space from the water collecting space when the door closes the laundry loading port, and arranged above the water collecting space when the door opens the laundry loading port.  Prior art teaches a water collecting space on a door with a drain path so that water collecting on the door is drained upon opening the door (see U.S. Patent 2306232 granted to Smith; col. 2, ll. 8-37).  However, the prior art does not teach the specific configuration of the drain hole, which is understood to have the function of allowing water to collect in the water collecting space while the door is open and retain the water until the door is closed, at which time the water is drained through the drain hole.  Allowance is based on the aforementioned limitations and interpretations in combination with the other limitations of the claim.  Allowance is made based on the totality of the claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/Primary Examiner, Art Unit 1711